 


110 HR 7269 IH: To amend the Internal Revenue Code of 1986 to exclude from gross income gain from the sale of troubled assets.
U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 7269 
IN THE HOUSE OF REPRESENTATIVES 
 
October 3, 2008 
Mr. Sali introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income gain from the sale of troubled assets. 
 
 
1.Exclusion of gain from sale or exchange of certain mortgages and mortgage-related securities 
(a)In generalPart I of subchapter P of chapter 1 of the Internal Revenue Code of 1986 (relating to treatment of capital gains) is amended by adding at the end: 
 
1203.Exclusion of gain from sale or exchange of certain mortgages and mortgage-related securities 
(a)In generalThere shall be excluded from gross income gain from the sale or exchange of a qualified mortgage or mortgage-related security held for more than 1 year. 
(b)Qualified mortgage or mortgage-related securityFor purposes of this section, the term qualified mortgage or mortgage-related security means any residential or commercial mortgage (or any security, obligation, or other instrument which is based on or related to such a mortgage) which in each case— 
(1)was originated or issued on or before March 14, 2008, and 
(2)was acquired by the taxpayer after the date of the enactment of this section and before January 1, 2009. 
(c)Related partiesSubsection (a) shall not apply to any sale to, or exchange with, any person who bears a relationship to the taxpayer which is described in section 267(b) or 707(b).. 
(b)Clerical amendmentThe table of sections for part I of subchapter P of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 1203. Gain on troubled assets. . 
(c)Effective dateThe amendments made by this section shall apply to sales and exchanges after the date of the enactment of this Act. 
 
